        Case 5:20-cv-00988-PRW Document 14 Filed 01/12/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


ANTONE LAMANDINGO KNOX,                       )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )          Case No. CIV-20-00988-PRW
                                              )
MARK BOWEN, et al.,                           )
                                              )
              Defendants.                     )


                                          ORDER

       On November 23, 2020, United States Magistrate Judge Suzanne Mitchell issued a

Report and Recommendation (Dkt. 11) in this action. In her Report and Recommendation,

Magistrate Judge Mitchell recommends that Plaintiff’s Application for Leave to Proceed

in Forma Pauperis (Dkt. 2) and Motion for Leave to Proceed in Forma Pauperis (Dkt. 10)

be denied because Plaintiff is barred from filing in forma pauperis under the Prison

Litigation Reform Act’s “three strikes rule” and does not qualify under the limited

exception to that rule for situations in which there is an “imminent danger of serious

physical injury.” For that reason, Magistrate Judge Mitchell also recommends that

Plaintiff’s Pro Se Prisoner Civil Rights Complaint (Dkt. 1) be dismissed without prejudice

unless the full filing fee is paid within twenty-one days of this Order.

       Plaintiff was advised of their right to object to the Report and Recommendation by

December 14, 2020, in accordance with 28 U.S.C. § 636 and Federal Rule of Civil

Procedure 72, and that failure to make a timely objection would waive any right to appellate


                                              1
          Case 5:20-cv-00988-PRW Document 14 Filed 01/12/21 Page 2 of 2




review of the factual and legal issues addressed in the Report and Recommendation (Dkt.

11). On December 10, 2020, Plaintiff sought an extension of that deadline, see Pl.’s Mot.

for Extension of Time (Dkt. 12), which the Court granted the following day, extending the

deadline to January 4, 2021, see Order (Dkt 13). No objections have been filed as of this

date. Having failed to object, Plaintiff has accordingly waived their right to appellate

review of the factual and legal issues addressed in the Report and Recommendation (Dkt.

11). 1

         Upon review of the Report and Recommendation (Dkt. 11), the Court:

         (1)   ADOPTS in full the Report and Recommendation (Dkt. 11) issued by the
               Magistrate Judge on November 23, 2020;

         (2)   DENIES Plaintiff’s Application for Leave to Proceed in Forma Pauperis
               (Dkt. 2) and Motion for Leave to Proceed in Forma Pauperis (Dkt. 10); and

         (3)   DISMISSES WITHOUT PREJUDICE Plaintiff’s Pro Se Prisoner Civil
               Rights Complaint (Dkt. 1) unless the full filing fee is paid within twenty-one
               days of this Order.

         IT IS SO ORDERED this 12th day of January, 2021.




1
  United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996);
Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); cf. 28 U.S.C. § 636(b)(1)
(requiring a district judge to “make a de novo determination of those portions of the report
or specified proposed findings or recommendations to which objection is made” but
otherwise permitting a district judge to review the report and recommendations under any
standard it deems appropriate).

                                              2
